

Exhibit 10.25.1

AMENDMENT OF EDISON INTERNATIONAL EXECUTIVE INCENTIVE COMPENSATION PLAN AND 2014
EXECUTIVE ANNUAL INCENTIVE PROGRAM
Adopted: December 10, 2014


Edison International Executive Incentive Compensation Plan. The following new
Section 15 is hereby added to the Edison International Executive Incentive
Compensation Plan, effective immediately:
“15.    Claw-Back. Notwithstanding any provision of this Plan to the contrary,
this Plan, any award under this Plan, and any payment that may be made in
respect of an award under this Plan, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as the Company’s
Incentive Compensation Clawback Policy, as in effect from time to time, and any
other recoupment or similar policies of the Company that may be in effect from
time to time.”


Edison International 2014 Executive Annual Incentive Program. The following new
Section 4.8 is hereby added to the Edison International 2014 Executive Annual
Incentive Program, effective immediately:
“4.8    Claw-Back. Notwithstanding any provision of the Program to the contrary,
the Program, any Award under the Program, and any payment of an Annual Incentive
under the Program, shall be subject to any recoupment, “clawback” or similar
provisions of applicable law, as well as the Corporation’s Incentive
Compensation Clawback Policy, as in effect from time to time, and any other
recoupment or similar policies of the Corporation that may be in effect from
time to time.”



